NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DAVID RIVERA,                                   No.    21-70098

                Petitioner,                     Agency No. A205-317-571

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      David Rivera1, a native and citizen of Honduras, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
             Although petitioner’s name appears as “David Rivera” in the agency
decisions, petition for review, and the briefs, he testified during removal
proceedings that his real name is “Jose Ecirdo Benitez Rivera.”
immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir.

2020). We review de novo the legal question of whether a particular social group

is cognizable, except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations. See id. at 1241-42. We

deny the petition for review.

      We do not address Rivera’s contentions regarding the timeliness of his

asylum application because the BIA did not deny relief on that ground. See

Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (“In reviewing

the decision of the BIA, we consider only the grounds relied upon by that agency.”

(citation and internal quotation marks omitted)).

      Substantial evidence supports the agency’s determination that Rivera failed

to establish he was or would be harmed on account his lack of access to education

and career opportunities. See INS v. Elias-Zacarias, 502 U.S. 478, 483, 112 S.Ct.

812, 117 L.Ed.2d 38 (1992) (an applicant “must provide some evidence of

[motive], direct or circumstantial”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a


                                         2                                   21-70098
protected ground”).

      The BIA did not err in concluding that Rivera’s proposed particular social

group of “low-income taxi drivers” was not cognizable. See Reyes v. Lynch, 842

F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a

particular social group, “[t]he applicant must ‘establish that the group is (1)

composed of members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))).

      Thus, Rivera’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Rivera failed to show it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to Honduras. See Wakkary

v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009) (no likelihood of torture).

      Rivera’s contention that the agency ignored evidence or otherwise erred in

its analysis of his claims fails. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th

Cir. 2010) (the agency adequately considered evidence and sufficiently announced

its decision); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim); see also Jiang v. Holder, 754 F.3d 733, 738 (9th

Cir. 2014) (reviewing de novo claims of due process violations in immigration

proceedings).


                                           3                                      21-70098
      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED.




                                        4                                    21-70098